UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 1, 2008 CLAYTON WILLIAMS ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 001-10924 75-2396863 (State or other jurisdiction of (Commission File (I.R.S. Employer incorporation) Number) Identification No.) 6 Desta Drive, Suite 6500, Midland, Texas 79705-5510 (Address of principal executive offices) (Zip code) Registrant's Telephone Number, including area code:(432) 682-6324 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2 (b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4 (c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. On December1, 2008, StanleyS. Beard resigned as a director of Clayton Williams Energy, Inc. (the “Company”).Following Mr.Beard’s resignation, the Company has six directors, three of whom the board of directors of the Company has determined to be independent.On December2, 2008, the Company notified The Nasdaq Stock Market LLC (“Nasdaq”) that, due to Mr.Beard’s resignation, the Company was not in compliance with Nasdaq Marketplace Rule 4350(c)(1) because the board of directors is no longer comprised of a majority of independent directors as defined by Nasdaq Marketplace Rule 4200(a)(15). As promptly as possible and in accordance with Nasdaq Marketplace Rule 4350(c)(1), the Company intends to fill the vacancy on the board of directors with a candidate who possesses qualifications that will satisfy Nasdaq independent director requirements. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)As described under Item3.01 above, on December1, 2008, StanleyS.
